On a petition for rehearing from a judgment entered April 25, 2001 before the United States Court of Appeals for the Second Circuit.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the petition for rehearing is GRANTED and the cause REMANDED.
The petition for rehearing is granted and the cause is remanded to the Board for it to consider whether the two modifications of the remedy in this Court’s opinion, which are recommended in the rehearing petition, are (a) feasible and (b) equitable at this late date.